Title: Petition to the General Assembly of Virginia, [ca. 3 October] 1801
From: Madison, James,Madison, William
To: General Assembly of Virginia


[ca. 3 October 1801]
To the honorable the General Assembly of Virginia
Your petitioners the subscribers Shew, that James Madison James Madison jur. Francis Madison and William Madison formed a partnership under the firm of William Madison and Company for the purpose of erecting a merchant-Mill in the county of Madison on the Rapidan river and obtained the right in sixteen & a half acres of land on which the said Mill and other improvements are erected. That one of the articles of copartnery restrained the respective partners from alienating by sale their respective interests in the aforesaid property except to one or more of the said partners. That Francis Madison one of the said partners departed this life without Will whereby his interest in the aforesaid property descended to nine children left by him, subject to the dower of his widow still living, six of whom are minors under the age of twenty one years. That James Madison first named above and father of the other partners is also dead and by his last Will & testament devised such lands as he did not otherwise dispose of to be divided between his four sons James Madison, Francis Madison, Ambrose Madison & William Madison, in which devise your petitioners conceive the testator’s interest in the aforesaid property to be comprised. That the said Francis Madison and Ambrose Madison died in the life time of the said James Madison their father and testator, whereby the interest which they would have taken by virtue of the said devise in case they had survived the testator, became lapsed and of consequence descended subject to the law of Hotchpot to five living children left by the said James Madison deced. and to the representatives of the two who are above stated to be dead. Your petitioners further shew to the honorable assembly that the said James Madison deced. & Francis & Ambrose Madison died since the operation of the present law of descents and that to make a division of the interest owned by the said James Madison deced. in the aforesaid property it would be necessary to divide the same first into four parts and allot to his surviving sons each one fourth part and then to subdivide the other two fourths which became lapsed into seven parts one for each of the living children and one for the representatives of each of the deceased sons respectively—and again divide one seventh part amongst the nine children of the said Francis Madison deced. Your petitioners conceive that it must be unnecessary to state any other inconveniences to the various claimants to the said property in holding the same in specie, since it must be impossible to unite the views and wishes of so many proprietors relative to the management of the same sufficiently, to insure any profits therefrom. Under this impression your petitioners do most sincerely believe that it will be greatly for the interest of all parties concerned to have a sale of the aforesaid property and to divide the money, (even if a specific division thereof was practicable) but as the share of each claimant would exceed in value an hundred dollars they are advised that under the existing laws a sale thereof cannot be decreed by any court. They therefore pray the interference of the honorable assembly and that a law may pass authorising the same to be sold leaving the rights of the numerous claimants to be decided in a regular judicial manner.

James Madison
Wm. Madison
Susana Madison, Widow of Francis Madison and natural guardian to six younger
children who are minors under the age of Twenty one years
To Wit
Catlett
Polly
Conway
Nelly
Catharine
Frances
James Madison, (Son of Francis[)]
William Madison (Son of Francis[)]

 

   Ms (Vi: Legislative Petitions, Madison County, 1795–1825). In the hand of Robert Taylor, signed by JM, William Madison, and Susana Madison. Docketed on verso, “Madisons peto: Rejected Decr. 23. 1801.” Conjectural date assigned on the basis of JM’s 3 Oct. 1801 letter to Jefferson regarding the sale of his father’s personal property and on the assumption that JM signed the petition before leaving for Washington on 8 or 9 Oct. The petition was submitted to the General Assembly on 7 Dec. (JHDVJournal of the House of Delegates of the Commonwealth of Virginia, Begun and Held at the Capitol, in the City of Richmond. Volumes in this series are designated by the month in which the session began., Dec. 1801 [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 3474], pp. 36–37).

